UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7548



JIMMY TINSLEY,

                                            Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-256-R)


Submitted:   October 3, 1996              Decided:   October 9, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jimmy Tinsley, Appellant Pro Se. Katherine P. Baldwin, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition under 28 U.S.C. § 2254 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214, and denying his motion for reconsidera-

tion. We have reviewed the record and the district court's opinions

and find no reversible error. Accordingly, we deny a certificate of

probable cause to appeal; to the extent a certificate of appeal-

ability is required, we deny such a certificate. We dismiss the
appeal on the reasoning of the district court. Tinsley v. Angelone,

No. CA-94-256-R (W.D. Va. Apr. 4, 1995 & Aug. 28, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2